     Case 3:21-cv-03005-RAL Document 5 Filed 03/26/21 Page 1 of 5 PageID #: 20




                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



 JOSHUA L. LYONS,                                                  3:21-CV-03005-RAL


                                Plaintiff,

                vs.                                        ORDER GRANTING PLAINTIFF'S
                                                        MOTION FOR LEAVE TO PROCEED IN
 THE STATE OF SOUTH DAKOTA,and TORI                        FORMA PAUPERIS AND 1915(E)
 GORDON,in her official capacity.                            SCREENING FOR DISMISSAL


                                Defendants.



        Plaintiff Joshua L. Lyons filed a pro se lawsuit under 42 U.S.C. § 1983. Doe. 1. Lyons

moves for leave to proeeed in forma pauperis. Doe. 2.

I.    Motion for Leave to Proceed In Forma Pauperis

        Lyons moves for leave to proceed in forma pauperis. Doc. 2. Suits brought in forma

pauperis require the plaintiffto demonstrate financial eligibility to proceed without prepayment of

fees. Martin-Trigona v. Stewart. 691 F.2d 856, 857 (8th Cir. 1982); see Lundahl v. JP Morgan

Chase Bank.2018 WL 3682503, at *1 (D.S.D. Aug. 2,2018). A person may be granted permission

to proeeed in forma pauperis ifhe or she "submits an affidavit that includes a statement ofall assets

such [person] possesses [and] that the person is unable to pay such fees or give security therefor."

28 U.S.C. § 1915(a)(1). The litigant is not required to demonstrate absolute destitution, and the

determination of whether a litigant is sufficiently impoverished to qualify to so proeeed is

committed to the court's discretion. Lee v. McDonald's Corp.. 231 F.3d 456, 459(8th Cir. 2000);

Cross V. Gen. Motors Corp., 721 F.2d 1152, 1157(8th Cir. 1983); Babino v. Janssen & Son,2017

WL 6813137, at *1 (D.S.D. Oct. 12, 2017). In light of the information Lyons has provided in his
   Case 3:21-cv-03005-RAL Document 5 Filed 03/26/21 Page 2 of 5 PageID #: 21




financial affidavit, Doc. 2,this Court finds that he may proceed in forma pauperis. Because Lyons

has been granted leave to proceed in forma pauperis, his complaint will be screened under 28

U.S.C. § 1915(e).

II. 28 U.S.C.§ 1915(e) Screening

        A. Factual Background

        On February 29, 2020, Lyons was driving in South Dakota on Highway 90 near mile

marker 337. Doc. 1 at 4. He claims that South Dakota Highway Patrol Trooper Tori Gordon

performed an unlawful traffic stop. Id, He alleges that Trooper Gordon prolonged a traffic stop by

twenty minutes and intimidated him into "handing over evidence[.]" Id Trooper Gordon allegedly

searched Lyons's car without probable cause or a warrant. Id She and her associate allegedly

seized over $400 of"medicine and property[.]"Id Lyons asserts that Trooper Gordon was "plainly

incompetent and knowingly" violated his constitutional rights. Id at 5. He seeks $365,450

reimbursement for rental fees and the value of his seized property. Id Lyons sues Trooper Gordon

only in her official capacity. Id. at 2.

        B. Legal Background

        When a plaintiff is granted in forma pauperis status, the court screens the complaint to

determine whether it should be dismissed as "frivolous, malieious, or fail[ing] to state a claim upon

which relief may be granted" or for "seek[ing] monetary relief from a defendant who is immune

from sueh relief." 28 U.S.C. § 1915(e)(2); Martin-Trigona. 691 F.2d at 857; see also Lundahl.

2018 WL 3682503 at *1. Pro se complaints must be liberally construed. Erickson v. Pardus. 551

U.S. 89,94(2007); see also Native Am. Council ofTribes v. Solem.691 F.2d 382(8th Cir. 1982).

        Notwithstanding its liberal construction, a pro se complaint may be dismissed as fiivolous

"where it lacks an arguable basis either in law or in faet;" that is, where the claim is "based on an
  Case 3:21-cv-03005-RAL Document 5 Filed 03/26/21 Page 3 of 5 PageID #: 22




indisputably meritless legal theory" or where, having "pierce[d] the veil ofthe complaint's factual

allegations," the court determines those facts are "fantastic or delusional." Neitzke v. Williams.

490 U.S. 319, 325, 327-28 (1989); see also Denton v. Hernandez. 504 U.S. 25, 33(1992). A court

may dismiss a complaint for failure to state a claim "as a matter of law if it is clear that no relief

could be granted under any set of facts that could be proved consistent with the allegations...."

Neitzke. 490 U.S. at 327(1989)(citations and internal quotations omitted). To avoid dismissal, a

complaint "must show that the plaintiff 'is entitled to relief,' ... by alleging 'sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.'"Torti v. Hoag. 868

F.3d 666, 671 (8th Cir. 2017)(quoting In re Pre-Filled Propane Tank Antitrust Litig.. 860 F.3d

1059, 1063 (8th Cir. 2017)(en banc)). To determine whether a claim is plausible on its face is a

"context-specific task that requires the reviewing court to draw on its judicial experience and

common sense." Ashcroft. 556 U.S. at 679. A complaint must allege "more than labels and

conclusions." Torti, 868 F.3d at 671 (quoting Bell Atl. Corp. v. Twomblv. 550 U.S. 544, 555

(2007)).

       C. Legal Analysis

       Lyons sues the State of South Dakota. Doc. 1 at 2. The Eleventh Amendment generally bars

claims brought against a state, state agency, or state officials in their official capacities unless

Congress has abrogated the state's immunity, or the state has expressly waived its immunity.

Pennhurst State Sch. & Hosp. v. Halderman.465 U.S. 89,99(1984); see also Christensen v. Ouinn.

45 F. Supp. 3d 1043, 1059(D.S.D 2014). Congress must make its intention to abrogate the states'

constitutionally secured immunity "unmistakably clear in the language of the statute." Atascadero

State Hosp. v. Scanlon. 473 U.S. 234, 242 (1985). 42 U.S.C. § 1983 did not abrogate immunity

under the Eleventh Amendment. See Quern v. Jordan. 440 U.S. 332, 343(1979); see also Larson v.
  Case 3:21-cv-03005-RAL Document 5 Filed 03/26/21 Page 4 of 5 PageID #: 23




Kempker. 414 F.3d 936, 939 n.3 (8th Cir. 2005). Lyons's claim against the State of South Dakota

is dismissed under 28 U.S.C. § 1915(e)(2)(B)(i-ii).

        Next, Lyons sues Tori Gordon only in her official capacity as a South Dakota Highway

Patrol Trooper. Doc. 1 at 2. This Court cannot liberally construe that Lyons meant to sue Gordon

in her personal capacity as it must be specifically alleged in a complaint. See Nix v. Norman.879

F.2d 429,431 (8th Cir. 1989). The Supreme Court has stated,"a suit against a state official in his

or her official capacity is not a suit against the official but rather is a suit against the official's

office." Will V. Mich. Dep't of State Police. 491 U.S. 58, 71 (1989)(citing Brandon v. Holt. 469

U.S. 464,471 (1985)). Thus, it is a suit against the State itself. While "[§] 1983 provides a

federal forum to remedy many deprivations of civil liberties ... it does not provide a federal

forum for litigants who seek a remedy against a State for alleged deprivations of civil liberties."

Id. at 66.


        The Eleventh Amendment generally acts as a bar to suits against a state for money

damages unless the state has waived its sovereign immunity. Id. But when an official capacity

claim is asserted for injunctive relief against a state officer, the defense of qualified immunity

does not apply. See Pearson v. Callahan. 555 U.S. 223, 242-43 (2009). Here, Lyons seeks

monetary damages. Doc. 1 at 5. He does not seek injunctive relief. See id. Thus, Lyons has

asserted a claim for money damages against the State of South Dakota. The State of South

Dakota has not waived its sovereign immunity. Lyons cannot sue Gordon in her official capacity

for money damages because she is protected by sovereign immunity. His claims against Gordon

in her official capacity are dismissed under 28 U.S.C. §§ 1915(e)(B)(i-ii).
  Case 3:21-cv-03005-RAL Document 5 Filed 03/26/21 Page 5 of 5 PageID #: 24




III.      Order


          Accordingly, it is

          ORDERED that Lyons's motion for leave to proceed in forma pauperis, Doc. 2,is granted.

Ifis further


          ORDERED that Lyons's complaint is dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii). It is

finally

          ORDERED that Lyons's motion to electronically file documents,Doc.4,is denied as moot.

          DATED March          2021.


                                                    BY THE COURT:




                                                    ROBERTO A. LANGE
                                                    CHIEF JUDGE
